Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
This office action is responsive to the Request for Continued Examination filed 7 June 2022, whereby the Amendment and Remarks filed 11 May 2022 were entered, as well as the Information Disclosure Statement filed 15 July 2022. Claim 6 was canceled and claims 17-19 newly added; subsequently, claims 1-4, 7, 9, and 11-19 are pending and presently under consideration in this application.
Response to Amendment
Applicants have amended the base independent claim 1 as follows: 
    PNG
    media_image1.png
    46
    820
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    33
    862
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    73
    894
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    164
    892
    media_image4.png
    Greyscale
 and argue that said amendment sufficiently distinguishes the liquid crystal composition of the present claims from that of the prior art of record. The aforementioned amendment introduces new consideration under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as follows. 
The rejection of claims 1, 3, 4, 9 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 7-15, 17 and 18 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 16 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 is rejected as being vague and indefinite when it recites “a+b+n1≥1, and n1≥1, wherein n1 represents the number of groups that are not single bond in X1-1, X1-2 and X1-3” (emphasis added); the scope of the protection sought is not clear, since claim 1 also recites that “wherein both X1-1 and X1-3 both represent a single bond”. Amended claim 1 fails to particularly point out and distinctly claim the substituents in the compound of formula I-1 contained in the claimed liquid crystal composition.
Claim 2 is rejected as being vague and indefinite when it recites “wherein a+b+n1≥2; c+d+e+n2≥3; and f+g+h+i+n3≥4” (emphasis added); the scope of the protection sought is not clear. Claim 2 fails to particularly point out and distinctly claim the substituents in the compound of formula I-1 contained in the claimed liquid crystal composition; please refer to preceding paragraph 6.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. Patent No. 9,243,185). 
Hsieh et al. discloses a polymerizable liquid crystal composition comprising a combination of a liquid crystal host component A and a polymerizable component B, and the corresponding use thereof said PSA liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal host component A comprises (see claims) one or more compounds inclusive of those compounds of the present formulae M1 as generally represented therein by 
    PNG
    media_image5.png
    184
    417
    media_image5.png
    Greyscale
, and said polymerizable component B comprises one or more compounds inclusive of those compounds of the present invention as is now claimed, as generally represented therein by 
    PNG
    media_image6.png
    80
    423
    media_image6.png
    Greyscale
, and more specifically, as represented therein by each of  
    PNG
    media_image7.png
    231
    429
    media_image7.png
    Greyscale
(column 5, line 1) and 
    PNG
    media_image8.png
    242
    420
    media_image8.png
    Greyscale
 (column 6, line 35). The inventive polymerizable liquid crystal composition of Hsieh et al. also contains 
one or more compounds inclusive of the compounds of the present formula N as represented therein by 
    PNG
    media_image9.png
    226
    426
    media_image9.png
    Greyscale
.

Claims 1-4 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (U.S. Patent No. 8,425,800). 
Hirata et al. discloses a polymerizable liquid crystal composition comprising a combination of a liquid crystal host component A and a polymerizable component B, and the corresponding use thereof said PSA liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal host component A comprises (see claims) one or more compounds inclusive of those compounds of the present formulae M1 as generally represented therein by the compounds of formula (II-A) through (II-P) (see column 51, line 57+) and one or more compounds inclusive of the compounds of the present formula N as represented therein by the compounds of formulae (Iva-2a) through (Iva-3i) (see column 65, line 54+), and said polymerizable component B comprises one or more compounds inclusive of those compounds of the present invention as is now claimed, as generally represented therein by 
    PNG
    media_image10.png
    59
    390
    media_image10.png
    Greyscale
(claims), and more specifically as represented therein by the exemplified compounds beginning at column 12, line 54+. IN fact, Example 5 (column 80, line 5) therein expressly illustrates the addition of a polymerizable compound of the present claims, as represented by 
    PNG
    media_image11.png
    149
    437
    media_image11.png
    Greyscale
to a liquid crystal composition comprising liquid crystal host component as presently claimed (column 74, line 15+). 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims over Weegels et al. (U.S. Patent Application Publication No. 2018/0201837) under each of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, as respectively set forth in paragraphs 21 and 24 of the previous FINAL office action on the merits, have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Hirai et al. (WO 2019/039092 A1), as set forth in paragraph 22 of the previous FINAL office action on the merits, have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a polymerisable compound of the present formula I-1: 
see 
    PNG
    media_image12.png
    84
    297
    media_image12.png
    Greyscale
in Japanese Patent No. JP4-187487, and 

    PNG
    media_image13.png
    144
    432
    media_image13.png
    Greyscale
 in U.S. Patent No. 11,248,170. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722